Citation Nr: 1636992	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-00 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for left foot hammertoe deformities of the lesser toes prior to July 28, 2015, and in excess of 20 percent from July 28, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 1984 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for left foot hammertoe deformities of the lesser toes and assigned a noncompensable rating, effective July 1, 2004.

In August 2014, the Board remanded this case for additional development.  The case is now returned for appellate review.

During the course of the remand, the RO granted an increased rating of 20 percent for the left foot hammertoe deformities of the lesser toes, effective July 28, 2015.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative submitted a statement on a July 2016 post-remand brief that the Veteran had stated that his left foot condition had become worse since it was last evaluated in July 2015, in that the weakness, pain, and limited range of motion had worsened.  As the severity of the Veteran's left foot disability has potentially worsened since it was last evaluated, another examination is warranted to assess the present severity of the disability.  The Veteran noted that his condition caused chronic, severe pain, severe loss of range of motion, weakened movement, fatigability, swelling, and flare-ups.  He asserts that he is entitled to a 30 percent rating under 38 C.F.R. § 4.16a, Diagnostic Code 5284 for severe foot injuries.

Since the July 2015 VA examination, the U.S. Court of Appeals for Veterans Claims has issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, particularly in terms of limitation of motion on active/passive motion and weight-bearing/nonweight-bearing.  As the Veteran has stated that his left foot disability involves more severe limitation of motion, the examination should include range of motion testing under the provisions of Correia.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant treatment records pertaining to the left foot disability from the Dublin VAMC dated from February 2013 to present.

2.  Ask the Veteran to identify any additional, recent treatment he has received for his left foot disability.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination to address the present severity of his left foot disability.  The VBMS file should be accessible to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the VBMS file.  All necessary tests, including x-rays if indicated, should be performed.

The examiner must conduct a detailed orthopedic examination and report all manifestations of the Veteran's left hammertoe deformity, including how many toes are affected by the disorder.  The examiner should report whether the functional impairment due to the left hammertoe disability is slight, moderate, moderately severe, or severe, and if there is any evidence of claw foot.  The examiner also should report whether the left hammertoe disability is manifested by any painful motion, weakened movement, excess fatigability, or incoordination, including during any periods of flare-up.  

As the Veteran has asserted severe limitation of motion of the foot, range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Readjudicate the claim of entitlement to an increased rating for the left hammertoe deformities with consideration of all relevant evidence submitted since the December 2015 supplemental statement of the case.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(Continued on next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




